DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-12 and 13-15 have been amended and claims 1-15 presented for the Examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claim does not fall within at least one of the four categories of patent eligible subject matter.

       Claim 14 is directed to a “gateway frontend device”, which is a machine, comprising no hardware element (i.e., comprising no parts, or devices, or combination of devices). In addition, the “gateway frontend device” is operating to perform the steps/functions of method claim 11. Under MPEP 2106 I, a machine is “a concrete thing, consisting of parts, or of certain devices and combination of devices. Here, the “gateway frontend device” comprises no parts as required in MPEP 2106 I, the statutory class of “gateway frontend device” is not hardware and the claim is not directed to a machine. Since the specification indicates that the “gateway frontend device” executes software functions such as, “message exchange” based on Bluetooth mesh protocol stack (see ¶ [0061] and Figs. 3-4) and thus, 
  
Claim 15 is rejected under 35 U.S.C. 101 because the claim does not fall within at least one of the four categories of patent eligible subject matter.
      Claim 15 is directed towards transitory propagating signals. A broad but reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and also transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification does not clearly specify the word used in the claims such as: “A computer readable storage medium (CRM) comprising computer program code…”. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and see Official Gazette Notice: Subject Matter Eligibility of Computer Readable Media (26 Jan 2010) 1351 OG 212 23FEB2010.
             The examiner suggests that the Applicant replace “computer readable storage medium” with “non-transitory computer readable storage medium” in order to properly render the claim (15) statutory.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chou et al. (US. Pub. No. 2017/0302756 A1, hereinafter Chou).
Regarding claim 11.  
        Chou teaches a method for providing cloud connectivity to a network4371 of PCT/EP2018/053791Preliminary AmendmentAttorney Docket: 3602-2038US1 of communicatively interconnected network nodes (Chou teaches in fig. 1 and ¶ [0030] provides internet connection 112 of fig. 1 which is equivalent to “cloud connectivity” and further teaches in [0031] that each connectivity between the source gateway 108 of Fig. 1, the target gateway 110 of fig. 1 and multiple sensor nodes 106 of fig. 1 which are part of the sensor network 102 of fig. 1), said method comprising: 
         exchanging messages between said network node(Chou teaches in ¶ [0035] delivering sensor data “message”, generated by the sensor network 102 of fig. 1 which includes sensor nodes 106 of fig. 1, from the source gateway 108 “gateway” to the target gateway 110 in a compact form over the optimized channel 114, the sensor data in the form of a message is sent and received between the source gateway 108 and the target gateway 110. The process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 which indicates “a backend function” and further teaches in ¶ [0026] that the source gateway 108 which includes gateway computers such as, a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, a mobile device which are processing said messages, by said gateway backend function, for exchange thereof with said cloud (Chou teaches in ¶ [0031] the source gateway 108 which accumulates data readings from various devices (which are equivalent to “plurality of frontend devices”) and further the source gateway 108 processing the accumulated data readings at the root of the sensor network's 102 network tree. The sensor network 102 may include multiple aggregation points for redundancy and further teaches in ¶ [0032] how the target gateway 110 “backend function” preferably receives the network traffic to process the message in a backend function. For example, the target gateway 110 may accumulate network traffic from the internet 112 “cloud” and repeat or reroute the network traffic back to, for example, the sensor network 102. Further, the target gateway 110 “backend function” serves as a portal to different types of networks, terminating the internet protocol 112 and translating communications to a different protocol appropriate for the new network. This processes functionally is equivalent to “processing a message by a gateway backend function”).

Regarding claim 12. 
           Chou teaches wherein said processing of said messages comprises communication protocol processing (Chou teaches in ¶ [0032] the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, for example, the sensor network 102. Like the source gateway 108, the target gateway 110 may serve as a portal to different types of networks, terminating the internet 112 protocol and translating communications to a different protocol appropriate for the new network).
Regarding claim 13. 
             Chou teaches wherein part of said protocol processing is performed in a gateway frontend devic (Chou teaches in ¶ [0032] like the source gateway 108 the target gateway 110 may serve as a protocol and translating communications to a different protocol appropriate for the new network. Note that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC).., as disclosed in ¶ [0026]).
Regarding claims 14 and 15.
Claims 14 and 15 incorporate substantively all the limitation of claim 11 in a gateway front end device and a computer readable storage medium form and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing 

Claims 1, 2, 4, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Yochai et al. (US. Pub. No. 2010/0146328 A1, hereinafter Yochai).
Regarding claim 1. 
          Chou teaches a gateway, arranged for providing cloud connectivity to a network of communicatively interconnected network nodes (Chou teaches in fig. 1 and [0031] each connectivity between the source gateway 108 of Fig. 1, the target gateway 110 of fig. 1 and multiple sensor nodes 106 of fig. 1 which are part of the sensor network 102 of fig. 1 and further teaches in ¶ [0030] that the connectivity performed via internet connection 112 of fig. 1 which is equivalent to “cloud connectivity” and further), said gateway comprising: 
            a backend function (the Examiner has interpreted “ a backend function” as “downlink messages from the common backend function may be transmitted to one or several of the physical frontend devices for submission or injection into the network of communicatively interconnected network nodes” per Applicant’s disclosure ¶ [0030] and thus, Chou teaches in ¶ [0035] delivering sensor data “message”, generated by the sensor network 102 of Fig. 1 which includes sensor nodes 106 of Fig. 1, from the source gateway 108 “gateway” to the target gateway 110 in a compact form over the optimized channel 114, the sensor data in the form of a message is sent and received between the source gateway 108 and the target gateway 110. The process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 indicates “a backend function”); 
a plurality of frontend devices, for deployment in said network, said frontend devices, wherein each frontend devic(the Examiner has interpreted the term “transceiver” based on ordinary and customary meaning as such transmit and receive messages based on communications, for example, transmits and receives analog or digital signals, either wired or wireless and thus, Chou teaches in ¶ [0026] that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, a mobile device and further teaches in ¶ [0035] delivering sensor data “message”, generated by the sensor network 102 of Fig. 1 which includes sensor nodes 106 of Fig. 1, from the source gateway 108 “gateway” to the target gateway 110 in a compact form over the optimized channel 114, the sensor data in the form of a message is sent and received between the source gateway 108 and the target gateway 110. The process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 indicates “a backend function”); and 
           wherein said backend function is common to said plurality of frontend devices and configured for processing of said messages for exchange thereof with said cloud (Chou teaches in ¶ [0031] the source gateway 108 which accumulate data readings from various devices which are equivalent to “plurality of frontend devices” may in the sensor network 102 of Fig. 1 which includes sensor nodes 106 of Fig. 1, and repeat or route that data to another network. The source gateway 108 may be at the root of the sensor network's 102 network tree. The sensor network 102 may include multiple aggregation points for redundancy and also teaches in ¶ [0026] one or both of the source gateway 108 or the target gateway 110 may be embodied as a gateway computer. The gateway computer(s) may be, for example, a server computer, and further teaches in ¶ [0032] target gateway 110 may preferably receive network the internet 112 “cloud” network. Alternatively, the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, for example, the sensor network 102). Chou does not explicitly teach that the backend function is arranged in at least one server of a plurality of operatively connected servers.
        However, Yochai teaches that the backend function is arranged in at least one server of a plurality of operatively connected servers (Yochai teaches in ¶ [0013] a storage control grid operatively connected to the plurality of disk units which comprises a plurality of data servers, and further teaches in ¶ [0067] that each server has a responsibility to perform backend function by exchanging a request to process a requested message (which is equivalent to “backend function”). For example, with reference to FIG. 1, any request may reach the desired LBA via any of the servers in a manner detailed with reference to FIG. 2. When the server receives an I/O request, the interface module 1530 checks if the request is directed to the address space within the responsibility of said server. If the request (or part thereof) is directed to an address space out of the server's responsibility, the request is re-directed via the inter-server communication module 1535 to a server responsible for the respective address space (e.g. having a direct access to the required address space) for appropriate handling).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate individual servers and a storage control grid that is operatively connected to a plurality of data servers ([0013] and [0067]) of Yochai into the teachings of Chou invention. One would have been motivated to do so in order to deploy the data and information between frontend devices to perform different functions in efficient manner by connecting an alternate server in the event of server failure and thus helps to improve the robustness, flexibility of connection, sharing the resources by distributing the message to different servers without additional cost and further improves user experience to access information easily. 
Regarding claim 2. 
         Chou teaches wherein said processing of said messages for exchange thereof with the cloud comprises communication protocol processing (Chou teaches in ¶ [0032] the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, for example, the sensor network 102. Like the source gateway 108, the target gateway 110 may serve as a portal to different types of networks, terminating the internet 112 protocol and translating communications to a different protocol appropriate for the new network).
Regarding claim 4.  
         Chou teaches wherein a frontend device is arranged for performing part of said protocol processing (Chou teaches in ¶ [0032] like the source gateway 108 the target gateway 110 may serve as a portal to different types of networks, terminating the internet 112 protocol and translating communications to a different protocol appropriate for the new network. Note that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC).., as disclosed in ¶ [0026]).
Regarding claim 5. 
          Chou teaches wherein said backend function is arranged for avoiding processing of duplicated messages received from said frontend device (Chou teaches in ¶ [0035] the process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 indicates “a backend function” and further teaches in ¶ [0074] send only changes in the heartrate to eliminate unnecessary communication thereby eliminating the delivery of redundant information).
Regarding claim 6. 
         Chou teaches wherein said backend function is arranged for exchanging uplink and downlink messages between a network nod 
Regarding claim 9. 
         Chou teaches wherein one or more different instances of a network stack are implemented by said backend function and are shared between different frontend devices, wherein said instances belong to a same or different networks (Chou teaches in ¶ [0030] that he source gateway 108 which includes various frontend devices, and the target gateway 110 may represent a network node for interfacing with another network that uses a different protocol which are “one or more different instances of a network stack” and further teaches in ¶ [0031] that the source gateway 108 may serve as a portal to different types of networks, and translating communications to a different protocol appropriate for the new network. Note that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC).., as disclosed in ¶ [0026]).
Regarding claim 10. 
         Chou teaches wherein one or more of said frontend devices connect to said backend function via one of a wireless or a wired data communication link (Chou teaches in ¶ [0032] target gateway 110 may preferably receive network traffic from, for example, local networks and repeat or reroute that network traffic to, for example, the internet 112 “cloud” network. Alternatively, the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, include wired connections, wireless connections).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Yochai further in view of Oroskar et al. (US. Pat. No. 9,705,803 B1, hereinafter Oroskar).

Regarding claim 3. Chou in view of Yochai teaches the gateway according to claim 2.
     Chou in view of Yochai does not explicitly teach wherein said messages between a network node and said backend function are exchanged in the form of protocol data units, PDUs, said protocol processing comprises adapting said PDUs in accordance with a communication protocol used by the network node.
     However, Oroskar teaches wherein said messages between a network node and said backend function are exchanged in the form of protocol data units, PDUs, said protocol processing comprises adapting said PDUs in accordance with a communication protocol used by the network node (note that the Examiner has interpreted the term “protocol data units (PDU)” based on ordinary and customary meaning as a single unit of information transmitted among peer entities of a computer network and thus, Oroskar teaches in [Col. 12, lines 34-43] that the program instructions can include PDU module 533 and QCI module 534. PDU module 533 provides wireless access from wireless access node 500 for one or more wireless devices using an initial protocol data unit (PDU) size for at least a portion of the wireless access, receives wireless transmission metrics transferred by a second wireless access node and establishes a new PDU size for the portion of the wireless access at wireless access node 500 based at least on the wireless transmission metrics).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate individual servers and a storage control grid that is operatively  invention. One would have been motivated to do so in order to deploy the data and information between frontend devices to perform different functions in efficient manner by connecting an alternate server in the event of server failure and thus helps to improve the robustness, flexibility of connection, sharing the resources by distributing the message to different servers without additional cost and further improves user experience to access information easily. 

  Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Yochai further in view of Karandikar et al. (US. Pub. No. 2017/0034048 A1, hereinafter Karandikar).

Regarding claim 7. Chou in view of Yochai teaches the gateway according to claim1.
           Chou in view of Yochai does not explicitly teach wherein a common network address is allocated to said gateway, for exchanging said messages between a network node and said gateway using said network address.  
           However, Karandikar teaches wherein a common network address is allocated to said gateway, for exchanging said messages between a network node and said gateway using said network address (Karandikar teaches in ¶ [0023] a same node, a same computing platform, a same Internet protocol (IP) address, a same Diameter connection, a same Diameter realm, or a same network. For example, peer groups 114-118 may include network nodes, such as mobility management entities (MMEs), packet “message” gateway (PGWs), and/or CSCFs, grouped based on common functionality, a common IP address).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of using network operator to assign a group of IP address ([0023]) of Karandikar into the teachings of Chou in view of Yochai invention. One would have been 
Regarding claim 8.  
            Karandikar teaches wherein said common network address is one of a unicast address or a network address available for subscription (note that in order to assign IP address, the address should be available and thus, Karandikar teaches in ¶ [0024] assigned by a network operator or using predetermined criteria provided by the network operator. For example, a network operator may assign a group of IP addresses associated with one or more MMEs to peer group 114. Assigning the network IP address indicates how the assigned IP address contributes to perform the network operation. Here the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen “a network address available for subscription”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of using network operator to assign a group of IP address ([0024]) of Karandikar into the teachings of Chou in view of Yochai invention. One would have been motivated to do so in order to well-establish different protocols and easy to deploy trusted applications such as http, smtp, ftp and telnet all use the unicast standard and employ the TCP transport protocol in an efficient manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455